In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana

          ______________________________

                No. 06-09-00018-CV
          ______________________________


TEXARKANA CONSTRUCTION COMPANY, INC., Appellant

                            V.

            H&R HOLDINGS, INC., Appellee



     On Appeal from the 202nd Judicial District Court
                  Bowie County, Texas
             Trial Court No. 07C0093-202




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Texarkana Construction Company, Inc., the sole appellant in this case, has filed a motion

seeking to dismiss its appeal. Pursuant to TEX . R. APP . P. 42.1, the motion is granted.

       We dismiss the appeal.




                                              Jack Carter
                                              Justice

Date Submitted:        April 14, 2009
Date Decided:          April 15, 2009




                                                  2